Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 3/14/2022.
Claims 8, 10-19 are pending in this Office Action.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/30/2021, 1/28/2022, and 2/25/2022 have been considered by the examiner.

Response to Arguments
4.	The previous specification objections have been withdrawn in response to specification amendments dated 3/14/2022.

Allowable Subject Matter
5.	Claims 8, 10-19 are allowed.



Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 8, 12, 14, and 15:
	Nouwens et al. (“Dark Patterns after the GDPR: Scraping Consent Pop-ups and Demonstrating their Influence”) discloses detecting a user accessing a site, retrieving data relating to the user and presenting a consent notice to the user (page 4, left column, lines 52-55); generating consent rejection and consent acceptance functions (page 3, Fig. 1, image (a)); presenting the user a consent notice and receiving the user’s selection from the presented consent notice (page 4, left column, line 56).
	Greif (“Cookie Pop-up Blocker: Cliqz Automatically Denies Consent Requests”) discloses tool for rejecting consent request automatically (page 4, second paragraph).
	Jones et al. (“AI and the Ethics of Automating Consent”) discloses concerning of ethics of automating consent which over-automation threatens to undermine the basic trust and control that are essential to any theory of consent (page 71, left column, line 34- right column, line 54).
Although the above references teach similar aspects of the claims, non of these references individually or in reasonable combination discloses “detecting a third call to the consent rejection function; in response to detecting the third call, generating a consent rejection confirmation interface by configuring a display element configured to present a consent rejection confirmation query and a user input element configured to accept user input associated with the consent rejection confirmation query on the consent rejection confirmation interface; and transmitting a third instruction to the browser application instructing the browser application to present the consent rejection confirmation interface on the user device”; “detecting a third call to the consent rejection function; determining that a token associated with the third call corresponds to a valid consent rejection function token; and in response to determining that the token corresponds to the valid consent rejection function token, executing the consent rejection action”; “detecting a third call to an obfuscated consent rejection function; and in response to detecting the third call, executing a second consent rejection action associated with the obfuscated consent rejection function” or “detecting a third call to the consent rejection function; in response to detecting the third call, generating a consent rejection confirmation interface by configuring a display element configured to present a consent rejection confirmation query and a user input element configured to accept user input associated with the consent rejection confirmation query on the consent rejection confirmation interface; transmitting a third instruction to the browser application instructing the browser application to present the consent rejection confirmation interface on the user device; detecting second browser data associated with the browser application, wherein the second browser data comprises the user input; and executing the consent rejection action based on the user input” as claimed in current amended independent claims 8, 12, 14, and 15 respectively.  Therefore, independent claims 8, 12, 14, and 15 are allowed.
Dependent claims 10, 11, 13, and 16-19 are allowed as they depend from one of the allowable independent claims 8, 12, 14, or 15.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495